             Case 2:20-cv-01137-RSM Document 15 Filed 04/19/21 Page 1 of 2




                                                                     The Hon. Ricardo S. Martinez
 1

 2

 3

 4                           UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON, AT SEATTLE
 5

 6   FARBOD AMINI, as Trustee of the Fayazollah
     Amini Revocable Living Trust,
 7                                                      NO. 2:20-cv-01137-RSM
                             Plaintiff,                 ORDER GRANTING MOTION TO
 8           vs.                                        CHANGE TRIAL DATE AND CASE
 9                                                      DEADLINES
     AMERICAN ZURICH INSURANCE
10   COMPANY,

11                           Defendant.
12

13          THE COURT has considered the parties’ Stipulated Motion for Change of Trial Date

14   and Case Schedule, and finds that good cause has been shown for the Court to grant the motion.
15   Now therefore, it is hereby
16
            ORDERED that the trial date shall be rescheduled, and the remaining case deadlines
17
     extended, as follows:
18
            New date/deadline             Event
19

20          December 13, 2021             Trial Date

21          June 15, 2021                 Disclosure of expert testimony under FRCP 26(a)(2)

22          July 19, 2021                 Deadline for filing motions related to discovery.
                                                 Any such motions shall be noted for consideration
23
                                                 pursuant to LCR 7(d)(3)
24
            August 16, 2021               Discovery completed by
25

26

27

     ORDER - 1
     (Case No. 2:20-cv-01137-RSM)
             Case 2:20-cv-01137-RSM Document 15 Filed 04/19/21 Page 2 of 2




            September 14, 2021            All dispositive motions must be filed by and noted on the
 1
                                                  motion calendar no later than the fourth Friday
 2                                                thereafter (see LCR7(d))

 3          November 1, 2021              Mediation per LCR 39.1(c)(3), if requested by parties,
                                                 held no later than
 4
            November 15, 2021             All motions in limine must be filed by and noted on the
 5
                                                 motion calendar no later than the THIRD Friday
 6                                               thereafter

 7          November 30, 2021             Agreed pretrial order due
 8                                        Pretrial conference to be scheduled by the Court
 9
            December 7, 2021              Trial briefs, proposed voir dire questions, jury
10                                                instructions, jury instructions, neutral statement of
                                                  the case, and trial exhibits due
11
            In all other respects, the Court’s September 14, 2020 Order Setting Trial Date and
12

13   Related Dates (Dkt. No. 13) remains in full force and effect.

14                  DATED this 19th day of April, 2021.

15

16

17

18
                                                  A
                                                  RICARDO S. MARTINEZ
                                                  CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26

27

     ORDER - 2
     (Case No. 2:20-cv-01137-RSM)
